Exhibit 10bh

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

October 21, 2005

 

--------------------------------------------------------------------------------

 

BARD SHANNON LIMITED

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC,

and

J.P. MORGAN SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, HSBC BANK USA, NATIONAL ASSOCIATION and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Documentation Agents

 

$250,000,000

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   14

SECTION 1.03. Terms Generally

   15

SECTION 1.04. Accounting Terms, GAAP

   15

SECTION 1.05. Exchange Rates; Currency Equivalents

   15

SECTION 1.06. Change of Currency

   15

ARTICLE II THE CREDITS

   16

SECTION 2.01. The Commitments

   16

SECTION 2.02. Loans and Borrowings

   16

SECTION 2.03. Requests for Borrowings

   17

SECTION 2.04. Funding of Borrowings

   18

SECTION 2.05. Interest Elections

   18

SECTION 2.06. Termination, Reduction and Increase of the Commitments

   20

SECTION 2.07. Repayment of Loans; Evidence of Debt

   21

SECTION 2.08. Prepayment of Loans

   22

SECTION 2.09. Fees

   23

SECTION 2.10. Interest

   24

SECTION 2.11. Alternate Rate of Interest

   24

SECTION 2.12. Increased Costs

   25

SECTION 2.13. Break Funding Payments

   26

SECTION 2.14. Taxes

   27

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   28

 

- i -



--------------------------------------------------------------------------------

SECTION 2.16. Mitigation Obligations; Replacement of Lenders

   30

ARTICLE III REPRESENTATIONS AND WARRANTIES

   31

SECTION 3.01. Organization; Powers

   31

SECTION 3.02. Authorization; Enforceability

   31

SECTION 3.03. Governmental Approvals; No Conflicts

   31

SECTION 3.04. Financial Condition; No Material Adverse Change

   32

SECTION 3.05. Properties

   32

SECTION 3.06. Litigation, Environmental and Intellectual Property Matters

   32

SECTION 3.07. Compliance with Laws and Agreements

   33

SECTION 3.08. Investment and Holding Company Status

   33

SECTION 3.09. Taxes

   33

SECTION 3.10. ERISA

   33

SECTION 3.11. Disclosure

   33

SECTION 3.12. Use of Credit

   34

SECTION 3.13. Liens

   34

SECTION 3.14. Subsidiaries

   34

ARTICLE IV CONDITIONS

   34

SECTION 4.01. Effective Date

   34

SECTION 4.02. Each Credit Event

   35

ARTICLE V AFFIRMATIVE COVENANTS

   35

SECTION 5.01. Financial Statements and Other Information

   35

SECTION 5.02. Notices of Material Events

   37

SECTION 5.03. Existence; Conduct of Business

   37

SECTION 5.04. Payment of Obligations

   37

SECTION 5.05. Maintenance of Properties; Insurance

   37

 

- ii -



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights

   38

SECTION 5.07. Compliance with Laws

   38

SECTION 5.08. Use of Proceeds

   38

ARTICLE VI NEGATIVE COVENANTS

   38

SECTION 6.01. Liens

   38

SECTION 6.02. Fundamental Changes

   39

SECTION 6.03. Transactions with Affiliates

   40

SECTION 6.04. Indebtedness

   40

SECTION 6.05. Acquisitions

   41

SECTION 6.06. Investments; Loans to Third Parties

   41

SECTION 6.07. Dividends

   41

SECTION 6.08. Change in Nature of Business

   41

SECTION 6.09. Certain Financial Covenants

   42

ARTICLE VII EVENTS OF DEFAULT

   42

ARTICLE VIII THE ADMINISTRATIVE AGENT

   44

ARTICLE IX MISCELLANEOUS

   47

SECTION 9.01. Notices

   47

SECTION 9.02. Waivers; Amendments

   47

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   48

SECTION 9.04. Successors and Assigns

   49

SECTION 9.05. Survival

   52

SECTION 9.06. Counterparts; Integration; Effectiveness

   52

SECTION 9.07. Severability

   53

SECTION 9.08. Right of Setoff

   53

SECTION 9.09. Governing Law; Jurisdiction; Etc.

   53

 

- iii -



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL

   54

SECTION 9.11. Headings

   54

SECTION 9.12. Confidentiality

   54

SECTION 9.13. USA PATRIOT Act

   55

SECTION 9.14. Judgment Currency

   55

SCHEDULE I - Commitments

    

SCHEDULE II-A - Litigation

    

SCHEDULE II-B - Environmental Matters

    

SCHEDULE II-C - Intellectual Property

    

SCHEDULE III - Subsidiaries

    

SCHEDULE IV - Mandatory Cost Formulae

    

SCHEDULE V - Administrative Agent’s Office

     SCHEDULE VI - Assignment and Recordation Fees      EXHIBIT A   Form of
Assignment and Assumption     

EXHIBIT B-I Form of Opinion of Special Irish Counsel to the Borrower

     EXHIBIT B-2 Form of Opinion of Special New York Counsel to the Borrower   
 

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 21, 2005, between BARD SHANNON LIMITED,
the LENDERS party hereto, and BANK OF AMERICA, N.A., as Administrative Agent.

 

The Borrower (as hereinafter defined) has requested that the Lenders (as so
defined) make loans to it in an aggregate principal amount not exceeding
$250,000,000 at any one time outstanding. The Lenders are prepared to make such
loans upon the terms and conditions hereof, and, accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means, as to any Person, the acquisition by such Person of
(a) capital stock of any other Person which results in such Person becoming a
Subsidiary, (b) all or substantially all of the assets of any other Person or
(c) all or substantially all of the assets constituting a business unit or
division of any other Person.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and any successors thereto pursuant to Article
VIII.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule V with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement Currency” has the meaning specified in Section 9.14.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

 

Credit Agreement



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro and Sterling.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the aggregate principal amount of the Loans held by the Lenders or, if no
Loans are outstanding, the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Rate” means, for any day (i) with respect to any ABR Loan, 0.000%
per annum, (ii) with respect to any Eurocurrency Loan, 0.375% per annum and
(iii) with respect to the commitment fees payable hereunder, 0.125% per annum.

 

“Approved Fund” means any Person (other than a natural person) (i) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and (ii) that is
administered or managed by a Lender or an Affiliate of a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.06(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Bard Shannon Limited, an Irish corporation.

 

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Loans of the same currency that have the same
Interest Period.

 

“Borrowing Minimum” means, in respect of Loans denominated in Dollars,
$5,000,000, in respect of Loans denominated in Sterling, £3,000,000 and, in
respect of Loans denominated in Euros, EUR4,000,000.

 

Credit Agreement

 

2



--------------------------------------------------------------------------------

“Borrowing Multiple” means, in respect of Revolving Credit Loans denominated in
Dollars, $1,000,000 in respect of Loans denominated in Sterling, £1,000,000,
and, in respect of Loans denominated in Euros, EUR1,000,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in Dollar deposits are carried out in the London
interbank market, (c) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day and (d) if such day relates to any
interest rate settings as to a Eurocurrency Loan denominated in Sterling, any
fundings, disbursements, settlements and payments in Sterling in respect of any
such Eurocurrency Loan, or any other dealings in Sterling to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan, means any
such day on which dealings in deposits in Sterling are conducted by and between
banks in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 360 days from the date of acquisition thereof:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
or the Commonwealth of Puerto Rico, of any Participating Member State or of any
OECD Country, (b) certificates of deposit, time deposits, eurodollar deposits,
bankers’ acceptances or overnight bank deposits with (i) any commercial bank
that is a Lender or a member of the Federal Reserve System, issues (or the
parent of which issues) commercial paper rated as described in clause (c) below,
is organized under the laws of the United States, any State thereof or the
Commonwealth of Puerto Rico and has combined capital and surplus of at least
$250,000,000 or (ii) any commercial bank organized in any Participating Member
State or an OECD Country having capital and surplus of not less than
$250,000,000 (or the Dollar Equivalent thereof), (c) commercial paper in an
aggregate amount of no more than $50,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States, or the Commonwealth of Puerto Rico, of any Participating Member

 

Credit Agreement

 

3



--------------------------------------------------------------------------------

State or of any OECD Country and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s Investors Service, Inc., “A-1” (or the then
equivalent grade) by Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc. or rated an equivalent rating by a nationally or internationally recognized
rating agency or (d) Investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market funds that
are registered under the Investment Company Act of 1940, as amended, that are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(c), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law, but if not having the force of law, only if
compliance with the same is in accordance with general practice of the persons
to whom the request, guideline or direction is intended to apply) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986 of the United States, as amended
from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate Dollar amount of such Lender’s Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 1, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment or,
in the case of an Assuming Lender, pursuant to an agreement entered into by such
Assuming Lender and the Borrower pursuant to Section 2.06(c), as applicable. The
initial aggregate amount of the Lenders’ Commitments is $250,000,000.

 

“Commitment Termination Date” means October 21, 2008.

 

“Consolidated EBITDA” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) net income for such period plus
(b) without duplication and to the extent reflected as a charge in the statement
of such net income for such period, the sum of (i) income tax expense,
(ii) Consolidated Interest Expense, amortization or writeoff of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (iii) depreciation and
amortization expense, (iv) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (v) any extraordinary, unusual or
non-recurring expenses or losses characterized as such on the income statement
for such period and any other extraordinary, unusual or non-recurring expenses
(including losses on sales of assets outside of the ordinary course of business)
which are,

 

Credit Agreement

 

4



--------------------------------------------------------------------------------

individually, in excess of $3,000,000 and (vi) any other similar non-cash
charges which are, individually, in excess of $3,000,000, and minus (c) to the
extent included in the income statement for such period, the sum of (i) any
extraordinary, unusual or non-recurring income or gains characterized as such on
the income statement for such period and any other extraordinary, unusual or
non-recurring income or gains (including gains on sales of assets outside of the
ordinary course of business) which are, individually, in excess of $3,000,000
and (ii) any items of other non-cash income which are, individually, in excess
of $3,000,000. For the purposes of calculating Consolidated EBITDA for any
period, if during such period the Borrower or any of its Subsidiaries shall have
made an Acquisition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Acquisition occurred on the
first day of such period.

 

“Consolidated Interest Expense” means, for any period, the sum, for the Borrower
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) total interest expense with respect
to all outstanding Indebtedness (including, without limitation, that
attributable to Capital Lease Obligations, but excluding any non-cash interest
accrued on Permitted Subordinated Debt) accrued or capitalized for such period
(whether or not actually paid) minus (b) interest income for such period, in
each case as set forth in the consolidated statement of income of the Borrower
and its Subsidiaries for such period (including any cash interest on Permitted
Subordinated Debt). For the purposes of calculating Consolidated Interest
Expense for any period, if during such period the Borrower or any of its
Subsidiaries shall have made an Acquisition financed with any Indebtedness
(including assumed Indebtedness), Consolidated Interest Expense for such period
shall be calculated after giving pro forma effect thereto as if such
Indebtedness has been assumed or incurred on the first day of such period.

 

“Consolidated Net Debt” means, at any date, the Total Funded Indebtedness of the
Borrower and its Subsidiaries as of such date minus cash and Cash Equivalents of
the Borrower and its Subsidiaries on such date.

 

“Consolidated Net Debt to EBITDA Ratio” means, as at any date, the ratio of
(a) Consolidated Net Debt as at such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ending on or most recently ended
prior to such date.

 

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Borrower and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP) at such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

Credit Agreement

 

5



--------------------------------------------------------------------------------

“Derivatives Obligations” means for any Person, all obligations of such Person
in respect of any rate swap transaction, basis swap, forward rate transaction,
forward purchase, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or other similar transaction (including any option with respect to any of the
foregoing transactions) or any combination of the foregoing transactions. For
purposes of determining the amount of any Derivatives Obligation, the payment
obligations of the Borrower or any Subsidiary in respect of such Derivatives
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such obligation were terminated at such time.

 

“Director” means a director of the Borrower.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule II-A, the environmental matters disclosed in Schedule II-B and the
intellectual property matters disclosed in Schedule II-C.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“EMU” means the Economic and Monetary Union as contemplated in the Treaty
establishing the European Economic Community, being the Treaty of Rome of
March 25, 1957, as amended by the Single European Act 1987, the Maastricht
Treaty (which was signed at Maastricht on February 7, 1992 and came into force
on November 1, 1993), the Amsterdam Treaty (which was signed at Amsterdam on
October 2, 1997 and came into force on May 1, 1999) and the Nice Treaty (which
was signed on February 26, 2001), each as amended from time to time and as
referred to in legislative measures of the European Union for the introduction
of, changeover to or operation of the Euro in one or more Participating Member
States.

 

“EMU Legislation” means the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more Participating Member States.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to the
effect of the environment on human health.

 

Credit Agreement

 

6



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means, for any Interest Period for any Eurocurrency Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term

 

Credit Agreement

 

7



--------------------------------------------------------------------------------

equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in the approximate amount of the Eurocurrency Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means, at any date, any Subsidiary which has both total
assets as at the end of the most recently completed fiscal year for which
financial statements have been furnished pursuant to Section 5.01 and revenues
for such fiscal year of less than 5% of the consolidated assets and consolidated
revenues, respectively, of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) as of the end
of, or for, such fiscal year.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that
(i) is in effect and would apply to amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law after the date such Foreign Lender becomes a party to
this Agreement) to comply with Section 2.14(e).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the Netherlands.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than the Republic of Ireland.

 

Credit Agreement

 

8



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the Republic of
Ireland.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business, (d) all Capital
Lease Obligations of such Person, (e) all non-contingent obligations (and, for
purposes of Section 6.01 and the definitions of Material Indebtedness and
Material Financial Obligations, all contingent obligations) of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (f) all Indebtedness secured by a Lien on any
asset of such Person, whether or not such Indebtedness is otherwise an
obligation of such Person and (g) all Guarantees by such Person of Indebtedness
of others. Notwithstanding the foregoing, for the purposes of this Agreement,
Indebtedness shall

 

Credit Agreement

 

9



--------------------------------------------------------------------------------

not include up to $100,000,000 aggregate amount of borrowings that are offset by
deposits maintained by the Borrower or one of its Subsidiaries with the lender
in respect of such borrowings or one of such lender’s Subsidiaries.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such date to (b) Consolidated Interest Expense for such
period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period for a
Eurocurrency Loan of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at three-month intervals after the
first day of such Interest Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Loan initially shall
be the date on which such Loan is made and, in the case of a Loan, thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan, and the date of a Borrowing comprising Loans that have been converted
or continued shall be the effective date of the most recent conversion or
continuation of such Loans.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities or all or substantially all of the assets of
such Person, any capital contribution to such Person or any other investment in
such Person, including, without limitation, any arrangement pursuant to which
the investor incurs Indebtedness of the types referred to in clauses (f) and
(g) of the definition of “Indebtedness” in respect of such Person.

 

“Judgment Currency” has the meaning specified in Section 9.14.

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an instrument executed by such Person
pursuant to

 

Credit Agreement

 

10



--------------------------------------------------------------------------------

Section 2.06(c) or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule IV.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under this Agreement or (c) the rights of or benefits available,
taken as a whole, to the Lenders under this Agreement.

 

“Material Financial Obligations” means a principal or face amount of
Indebtedness and/or payment obligations in respect of Derivatives Obligations of
the Borrower and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $35,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of the
Borrower and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, exceeding an aggregate principal amount of
$25,000,000.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“OECD Country” means any country that signed the Convention on the Organisation
for Economic Co-Operation and Development.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount

 

Credit Agreement

 

11



--------------------------------------------------------------------------------

approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Parent” means C.R. Bard, Inc., a New Jersey corporation.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Subordinated Debt” means Indebtedness owed by the Borrower or any of
its Subsidiaries to the Parent or any of its Subsidiaries (other than the
Borrower or any of its Subsidiaries) that is subordinated, on terms consistent
with those set forth on Exhibit C hereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

Credit Agreement

 

12



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, two or more Lenders having Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time.

 

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (c) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require or the Borrower may request.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Loans at such time.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., New York
City time, on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in

 

Credit Agreement

 

13



--------------------------------------------------------------------------------

such Interest Period, of the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which any Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Funded Indebtedness” means, at any date, Indebtedness of the Borrower and
its Subsidiaries, to the extent the same should be set forth on a consolidated
balance sheet of the Borrower and its Subsidiaries (excluding items which appear
solely in the footnotes thereto) in accordance with GAAP, but excluding
Permitted Subordinated Debt.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

 

Credit Agreement

 

14



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms, GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith in a manner
satisfactory to the Borrower and the Required Lenders.

 

SECTION 1.05. Exchange Rates; Currency Equivalents. The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Loans denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Borrower hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of this
Agreement shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.

 

SECTION 1.06. Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the

 

Credit Agreement

 

15



--------------------------------------------------------------------------------

London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Agreement relating to Euro market conventions or
practices shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify (and as approved by the
Borrower) to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans in Dollars or in one or more Alternative Currencies and of
the same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans denominated in Dollars or of Eurocurrency Loans
denominated in Dollars or any Alternative Currency as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and (ii) unless the Borrower requests that an Affiliate (or
foreign branch or office) of a Lender make a Loan, a Lender may not recover any
amounts under Section 2.12 or 2.14 incurred solely as a result of an Affiliate
(or foreign branch or office) of such Lender, rather than such Lender, making a
Loan, if such Loan could have been made in a manner that would have avoided such
amounts under Section 2.12 and 2.14.

 

Credit Agreement

 

16



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurocurrency
Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof. Each ABR Borrowing shall be in an
aggregate amount equal to $5,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type and denominated in more than one currency may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

 

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Commitment Termination Date.

 

SECTION 2.03. Requests for Borrowings.

 

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:30 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 11:30 a.m., New York City time, four Business Days
before the date of the proposed Borrowing, or (iii) in the case of an ABR
Borrowing, not later than 11:30 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.

 

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i) the aggregate amount and currency of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv) in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

 

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Credit Agreement

 

17



--------------------------------------------------------------------------------

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing and shall be made in
Dollars. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the requested Borrowing shall be made instead as an
ABR Borrowing. If no election as to the currency of a Borrowing is specified,
then the requested Borrowing shall be made in Dollars.

 

SECTION 2.04. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds (i) by 12:00 noon, New York City time, in the case of Eurocurrency Loans
denominated in Dollars, (ii) by 12:00 noon, London time, in the case of
Eurocurrency Loans denominated in an Alternative Currency or (iii) by 2:00 p.m.,
New York City time, in the case of ABR Loans, in each case, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.

 

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Overnight Rate
or (ii) in the case of the Borrower, the interest rate applicable to ABR Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing and the
Administrative Agent shall promptly return to the Borrower any amount (including
interest) so paid by the Borrower to the Administrative Agent pursuant to the
immediately preceding sentence, together with any interest on the amount so paid
by such Lender for any day not covered by the Borrower’s payment.

 

SECTION 2.05. Interest Elections.

 

(a) Elections by the Borrower for Borrowings. The Loans constituting each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, the Borrower may elect
to convert such Borrowing (if denominated in Dollars) to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of Eurocurrency Borrowing, may elect the Interest Period
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably

 

Credit Agreement

 

18



--------------------------------------------------------------------------------

among the Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

 

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing (if denominated in Dollars) is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing; provided, however, that in the
case of a failure to timely request a continuation of a Borrowing denominated in
an Alternative Currency, such Borrowing shall be continued as a Eurocurrency
Borrowing in its original currency with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period

 

Credit Agreement

 

19



--------------------------------------------------------------------------------

therefor, and each Eurocurrency Borrowing denominated in an Alternative Currency
be redenominated into Dollars in the amount of the Dollar Equivalent thereof and
converted to an ABR Borrowing at the end of the Interest Period therefor.

 

SECTION 2.06. Termination, Reduction and Increase of the Commitments.

 

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

 

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $2,000,000 or a multiple of
$1,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.08, the total Revolving Credit Exposures
would exceed the total Commitments. The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under this
paragraph at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this paragraph shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

(c) Increase. The Borrower may, at any time by notice to the Administrative
Agent, propose an increase in the total Commitments hereunder (each such
proposed increase being a “Commitment Increase”) by first offering each Lender
an opportunity to increase its Commitment then in effect and, if the Lenders do
not agree to provide the full amount of the proposed Commitment Increase, either
by having a Lender increase its Commitment then in effect, it being understood
that any such increase shall be in such Lender’s sole discretion (each an
“Increasing Lender”), or by adding as a Lender with a new Commitment hereunder a
Person which is not then a Lender (each an “Assuming Lender”) in each case with
the approval of the Administrative Agent (which shall not be unreasonably
withheld), which notice shall specify the name of each Increasing Lender and/or
Assuming Lender, as applicable, the amount of the Commitment Increase and the
portion thereof being assumed by each such Increasing Lender or Assuming Lender,
and the date on which such Commitment Increase is to be effective (the
“Commitment Increase Date”) (which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Commitment
Termination Date); provided that:

 

(i) the minimum amount of the increase of the Commitment of any Increasing
Lender, and the minimum amount of the Commitment of any Assuming Lender, as part
of any Commitment Increase shall be $10,000,000 or a larger multiple of
$1,000,000;

 

Credit Agreement

 

20



--------------------------------------------------------------------------------

(ii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $300,000,000;

 

(iii) no Default shall have occurred and be continuing on the relevant
Commitment Increase Date or shall result from any Commitment Increase; and

 

(iv) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the relevant Commitment
Increase Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

Each Commitment Increase (and the increase of the Commitment of each Increasing
Lender and/or the new Commitment of each Assuming Lender, as applicable,
resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, on or prior to 11:00
a.m., New York City time, on such Commitment Increase Date, of (A) a certificate
of a duly authorized officer of the Borrower stating that the conditions with
respect to such Commitment Increase under this paragraph (c) have been satisfied
and (B) an agreement, in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent, pursuant to which, effective as of such
Commitment Increase Date, the Commitment of each such Increasing Lender shall be
increased and/or each such Assuming Lender shall undertake a Commitment, duly
executed by such Increasing Lender or Assuming Lender, as the case may be, and
the Borrower and acknowledged by the Administrative Agent. Upon the
Administrative Agent’s receipt of a fully executed agreement from each
Increasing Lender and/or Assuming Lender referred to in clause (B) above,
together with the certificate referred to in clause (A) above, the
Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Borrower and the Lenders (including, if applicable, each
Assuming Lender). On each Commitment Increase Date, in the event Loans are then
outstanding, (i) each relevant Increasing Lender and Assuming Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
relevant Lenders, as being required in order to cause, after giving effect to
such increase and the application of such amounts to make payments to such other
relevant Lenders, the Loans to be held ratably by all Lenders in accordance with
their respective Commitments, (ii) the Borrower shall be deemed to have prepaid
and reborrowed all outstanding Loans as of such Commitment Increase Date (with
such borrowing to consist of the Type of Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower in accordance with
the requirements of Section 2.03) and (iii) the Borrower shall pay to the
Lenders the amounts, if any, payable under Section 2.13 as a result of such
prepayment.

 

SECTION 2.07. Repayment of Loans; Evidence of Debt.

 

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans on the Commitment Termination Date.

 

Credit Agreement

 

21



--------------------------------------------------------------------------------

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings denominated in Dollars shall be applied to repay any outstanding
ABR Borrowings before any other Borrowings. If the Borrower fails to make a
timely selection of the Borrowing or Borrowings denominated in Dollars to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings, and second, to other Borrowings denominated in Dollars in the
order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

 

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and currency of
each Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

 

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns). All promissory notes executed hereunder shall be executed in a
jurisdiction other than Ireland.

 

SECTION 2.08. Prepayment of Loans.

 

(a) Right to Prepay Borrowings. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part in a minimum
aggregate principal amount of the Borrowing Minimum, subject to the requirements
of this Section and Section 2.13.

 

Credit Agreement

 

22



--------------------------------------------------------------------------------

(b) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing denominated in Dollars, not later than
11:30 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Eurocurrency Borrowing
denominated in an Alternative Currency, not later than 11:30 a.m., New York City
time, four Business Days before the date of prepayment or (iii) in the case of
prepayment of an ABR Borrowing, not later than 11:30 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).

 

(c) If the Administrative Agent notifies the Borrower at any time that the
Revolving Credit Exposures at such time exceed an amount equal to 105% of the
total Commitments then in effect, then, within five Business Days after receipt
of such notice, the Borrower shall prepay the Loans in an aggregate amount
sufficient to reduce such Revolving Credit Exposures as of such date of payment
to an amount not to exceed 100% of the total Commitments then in effect.

 

SECTION 2.09. Fees.

 

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate prior to the termination of such Lender’s Commitment, on the daily unused
amount of such Commitment during the period from and including the Effective
Date to but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date. Accrued commitment fees shall be payable on each
Quarterly Date and on the earlier of the date the Commitments terminate and the
Commitment Termination Date, commencing on the first such date to occur after
the date hereof. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

 

Credit Agreement

 

23



--------------------------------------------------------------------------------

SECTION 2.10. Interest.

 

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

 

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to in the case of a Eurocurrency
Borrowing, the Eurocurrency Rate for the Interest Period for such Borrowing plus
the Applicable Rate.

 

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate (including the Applicable Rate, if applicable)
otherwise applicable to such Loan as provided above or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of Loans,
upon the date the Commitments terminate; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the Commitment Termination Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

 

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

 

Credit Agreement

 

24



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be prepaid, or if such Borrowing is denominated in
Dollars, shall be continued as, or converted to, an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing.

 

SECTION 2.12. Increased Costs.

 

(a) Statutory Reserves. If any Governmental Authority shall have in effect at
any time during the term of this Agreement any reserve, liquid asset or similar
requirement with respect to any category of deposits or liabilities customarily
used to fund Eurocurrency Loans, or by reference to which interest rates
applicable to Eurocurrency Loans are determined, and the result of such
requirement shall be to increase the cost to any Lender of making or maintaining
any Eurocurrency Loans and such Lender shall have requested, by notice to the
Borrower and the Administrative Agent (which notice shall specify the Statutory
Reserve Rate applicable to such Lender), compensation under this paragraph, then
the Borrower will pay to such Lender on each Quarterly Date following delivery
of such notice (until the earlier of the date such Lender shall advise the
Borrower that such requirement is no longer in effect or the date such Lender
shall withdraw such request) additional interest on each Eurocurrency Loan of
such Lender outstanding during the fiscal quarter ending on such Quarterly Date
at a rate per annum equal to (i) the rate otherwise applicable to such
Eurocurrency Loan (the “Applicable Interest Rate”) multiplied by the Statutory
Reserve Rate over (ii) the Applicable Interest Rate.

 

(b) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender (except any
such reserve requirement covered by paragraph (a) of this Section);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) other than any cost related to Taxes or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(c) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or

 

Credit Agreement

 

25



--------------------------------------------------------------------------------

such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(d) Mandatory Costs. If any Lender determines that it has incurred any Mandatory
Cost, as calculated hereunder, as a result of such Lender complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Loans, then from time to time the Borrower will pay to such Lender
such Mandatory Cost.

 

(e) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (b), (c) or (d) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(f) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the event giving rise to such costs or reductions and
of such Lender’s intention to claim compensation therefor; provided further
that, if the event giving rise to such costs or reductions is retroactive, then
the three-month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(b) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.16(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss
(other than anticipated profits) attributable to such event. In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Eurocurrency Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for

 

Credit Agreement

 

26



--------------------------------------------------------------------------------

Dollar deposits from other banks in the Eurocurrency market at the commencement
of such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.14. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect o this Agreement or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. Each such Foreign Lender
shall

 

Credit Agreement

 

27



--------------------------------------------------------------------------------

also deliver to the Borrower (with a copy to the Administrative Agent) such
further documentation on or before the date that any documentation previously
delivered to the Borrower hereunder shall expire or become obsolete and after
the occurrence of any event requiring a change in such previously delivered
documentation.

 

(f) Refunds. If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of or credit in lieu of a
refund against any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund or
credit to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund or credit), net of
all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund or credit to such Governmental Authority. This Section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person or to repay to the
Borrower amounts in respect of any indirect tax benefit received by the
Administrative Agent or such Lender arising out of Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower.

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Payments by the Borrower. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on the Loans denominated in an Alternative Currency,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m., New York City time, on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on the Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in immediately available funds not later than 2:00 p.m., London time, specified
by the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly, but in no
event later than the next succeeding Business Day after receipt thereof. If any
payment hereunder shall be due on a day that is not a

 

Credit Agreement

 

28



--------------------------------------------------------------------------------

Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of fees under
Section 2.09 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.06 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.

 

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Credit Agreement

 

29



--------------------------------------------------------------------------------

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, if the Borrower is required to pay any Mandatory Costs, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14, or if
any Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section

 

Credit Agreement

 

30



--------------------------------------------------------------------------------

2.12 or payments required to be made pursuant to Section 2.14, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized and validly existing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in every jurisdiction where such
qualification is required, except where the failure to have such power and
authority and to be so qualified could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate the Memorandum and
Articles of Association or other organizational documents of the Borrower,
(c) will not violate any applicable law or applicable regulation or order of any
Governmental Authority, except where any such violation could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries, except where any such violation or default could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, or give rise to a right thereunder to require any payment to be made by
any such Person and (e) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries pursuant to any
indenture, agreement or other instrument referred to in clause (d) of this
Section.

 

Credit Agreement

 

31



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
(i) its consolidated balance sheet and statements of profit and loss account and
total recognised gains and losses as of and for the fiscal year ended
December 31, 2004, reported on by KPMG LLP, independent public accountants and
(ii) its unaudited interim consolidated balance sheet and statements of profit
and loss account and total recognised gains and losses as of and for the fiscal
quarter ended on June 30, 2005, certified by a Director of the Borrower. Such
financial statements present fairly, in all material respects, the profits,
gains and losses of the Borrower and its Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) of the first sentence of this paragraph.

 

(b) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties.

 

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.01 and except
where the defects in title or in the validity of any interests in such real or
personal property could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, except to the extent the failure
to so own or so use could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect (other than the Disclosed
Matters).

 

(c) Insurance. The Borrower and its Subsidiaries maintains insurance in
accordance with Section 5.05(b) of this Agreement.

 

SECTION 3.06. Litigation, Environmental and Intellectual Property Matters.

 

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that questions the validity of this Agreement.

 

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law applicable to it and its properties or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law applicable to it and its properties, (ii) has become subject
to any

 

Credit Agreement

 

32



--------------------------------------------------------------------------------

Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c) Intellectual Property Matters. The use of intellectual property described in
Section 3.05(b) by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(d) Disclosed Matters. Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on assumptions used for the purposes
of funding such Plans) did not, as of the date of the Borrower’s most recent
audited financial statements, exceed the fair market value of the assets of such
Plan by an amount that could reasonably be expected to result in a Material
Adverse Effect if such Plan were involuntarily terminated.

 

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Lenders in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information and other
projections or estimates or general

 

Credit Agreement

 

33



--------------------------------------------------------------------------------

economic information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

SECTION 3.12. Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any Loan
hereunder will be used for any purpose that constitutes a violation of any of
the regulations of the Board, including Regulations U and X.

 

SECTION 3.13. Liens. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 6.01.

 

SECTION 3.14. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule III, and all of
the outstanding equity interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by the Borrower or its
Subsidiaries in the amounts specified on Schedule III free and clear of all
Liens. As of the Effective Date, the Borrower has no equity investments in any
other corporation or entity other than those specifically disclosed in Schedule
III.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents, each of which shall
be reasonably satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

 

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) Opinion of Counsel to the Borrower. Favorable written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Arthur Cox, special Irish counsel for the Borrower, substantially in the
form of Exhibit B-1, and (ii) Simpson Thacher & Bartlett LLP, special New York
counsel for the Borrower, substantially in the form of Exhibit B-2, and each
covering such other matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby instructs such counsels to deliver such opinions to the Lenders
and the Administrative Agent).

 

(c) Corporate and Other Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization and existence of the Borrower, the authorization of the
Transactions and the validity of this Agreement, and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent and
its counsel.

 

Credit Agreement

 

34



--------------------------------------------------------------------------------

(d) Director’s Certificate. A certificate, dated the Effective Date and signed
by the President, a Vice President or a Director of the Borrower, confirming
compliance with the conditions set forth in clauses (a) and (b) of the first
sentence of Section 4.02 (excluding, however, the first parenthetical clause in
such clause (a)).

 

The obligation of any Lender to make its initial Loan hereunder is also subject
to the payment by the Borrower of such fees as the Borrower shall have agreed to
pay to any Lender or the Administrative Agent in connection herewith, including
the reasonable fees and expenses of Shearman & Sterling LLP, special New York
counsel to Bank of America, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the Loans hereunder (to the extent
that written statements for such fees and expenses have been delivered to the
Borrower on or prior to the Effective Date).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
October 21, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
is additionally subject to the satisfaction of the following conditions:

 

(a) the representations and warranties of the Borrower set forth in this
Agreement (other than Sections 3.04(b) and 3.06) shall be true and correct on
and as of the date of such Loan (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and

 

(b) at the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent (and upon
furnishing thereof the Administrative Agent will promptly make available to each
of the Lenders):

 

(a) within 120 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of profit and loss
account and

 

Credit Agreement

 

35



--------------------------------------------------------------------------------

total recognized gains and losses of the Borrower and its Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b) within 75 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of profit and loss account and total recognized gains and losses of
the Borrower and its Subsidiaries as of the end of and for such fiscal quarter
and the related consolidated statement of income for such fiscal quarter and the
related consolidated statements of profit and loss account and total recognized
gains and losses for the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a Director of the Borrower as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Director of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.09 and (iii) a
statement that the Borrower has not transferred any material operating assets
owned directly by the Borrower on the date hereof to any of its Subsidiaries;

 

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default in respect of
Section 6.09 (which certificate may be limited to the extent required by
accounting rules or guidelines); and

 

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent (at the request of any Lender) may reasonably request.

 

Information delivered pursuant to this Section may also be delivered by
electronic communication pursuant to procedures approved by the Administrative
Agent and the Borrower pursuant to Section 9.01(b).

 

Credit Agreement

 

36



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if there is a reasonable possibility of an adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Director or other executive officer of the Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) its rights, licenses, permits, contracts, privileges and franchises except
to the extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations (other than Indebtedness), including
tax liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain its property in good
working order and condition, ordinary wear and tear excepted, except where
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as, to the Borrower’s knowledge, are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Borrower may self-insure
against risks in amounts and in a manner, in the Borrower’s judgment, that is
prudent and consistent with current market practices for such

 

Credit Agreement

 

37



--------------------------------------------------------------------------------

insurance coverage of companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP (or in the case of a Foreign Subsidiary, in conformity with
generally accepted accounting principles in the jurisdiction of organization of
such Foreign Subsidiary). The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice from any Lender which shall be
given through and coordinated by the Administrative Agent, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times but not to exceed one time in any
fiscal year (provided that such limitation shall not apply at any time a Default
has occurred or is continuing).

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders
(including Environmental Laws) of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
the general corporate purposes (including in relation to the American Jobs
Creation Act) of the Borrower and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
constitutes a violation of any of the regulations of the Board, including
Regulations U and X.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien existing on the date hereof securing Indebtedness outstanding on
the date hereof in an aggregate principal amount not exceeding $15,000,000;

 

(c) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

 

Credit Agreement

 

38



--------------------------------------------------------------------------------

(d) any Lien on any fixed or capital asset securing Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition thereof;

 

(e) any Lien on any asset of any Person existing at the time such corporation is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

 

(f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

 

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien permitted by any of
the foregoing clauses of this Section, provided that such refinancing,
extension, renewal or refunding of any such Indebtedness or other obligations
does not increase the outstanding principal amount thereof and is not secured by
additional assets;

 

(h) Liens arising in the ordinary course of its business which (i) do not secure
Indebtedness or Derivatives Obligations, (ii) do not secure obligations in an
aggregate amount exceeding $20,000,000 and (iii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

(i) Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens shall not exceed $20,000,000 at any time;

 

(j) Liens not otherwise permitted by the foregoing clauses of this Section which
secure Indebtedness and other obligations in an aggregate principal or face
amount not to exceed at any time the greater of (i) $50,000,000 and (ii) 15% of
Consolidated Net Worth (determined as of the end of the most recent fiscal
period for which financial statements have been furnished pursuant to
Section 5.01); and

 

(k) Liens arising by operation of law pursuant to Section 107(1) of the federal
Comprehensive Environmental Response, Compensation and Liability Act or a
similar state law which do not secure any single obligation in an amount
exceeding $10,000,000.

 

SECTION 6.02. Fundamental Changes. The Borrower will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the property of the Borrower and its
Subsidiaries taken as a whole, unless (a) either (i) the Borrower is the
surviving or continuing corporation in any such transaction or (ii) the
surviving or continuing corporation in any such merger or consolidation (if
other than the Borrower) or the Person which acquires all or substantially all
of such assets shall be a corporation organized and existing under the laws of
the Republic of Ireland (the “Successor Corporation”) and shall expressly
assume, by amendment to this Agreement executed by the Borrower, the Successor
Corporation and the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans

 

Credit Agreement

 

39



--------------------------------------------------------------------------------

and all other amounts payable hereunder and the payment and performance of every
covenant hereof on the part of the Borrower to be performed or observed
hereunder and (b) immediately after such transaction, no Default shall have
occurred and be continuing; provided that nothing in this Section shall limit
any sale, lease, transfer or other disposition of assets of any Subsidiary to
the Borrower or another Subsidiary.

 

SECTION 6.03. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate and
(c) transactions otherwise permitted under the terms of this Agreement among the
Parent and its Subsidiaries in the ordinary course of business and consistent
with past practice.

 

SECTION 6.04. Indebtedness. The Borrower will not create, incur, assume or
suffer to exist, or permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Indebtedness, except:

 

(a) Indebtedness existing on the date hereof, and any Indebtedness extending the
maturity of, or refunding or refinancing, in whole or in part, any such
Indebtedness; provided that the terms of any such extending, refunding or
refinancing Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are otherwise permitted by this
Agreement; provided further that the principal amount of such Indebtedness shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing (other than to pay costs
related to such extension, refunding or refinancing), and the direct and
contingent obligors therefor shall not be changed (except as permitted by
Section 6.04(h)), as a result of or in connection with such extension, refunding
or refinancing,

 

(b) Indebtedness under this Agreement,

 

(c) Indebtedness owed to the Borrower or a Subsidiary of the Borrower,

 

(d) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 6.05, which Indebtedness
is existing at the time such Person becomes a Subsidiary of the Borrower (other
than Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary of the Borrower and the direct and contingent obligors therefor shall
not include the Borrower or any other existing Subsidiary of the Borrower),

 

(e) Indebtedness incurred in connection with an Acquisition permitted under the
provisions of Section 6.05 incurred to evidence contingent payment obligations
based on profits, earnings or a similar measurement in respect of the assets
acquired,

 

(f) Capital Lease Obligations and other Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring any fixed or
capital asset,

 

Credit Agreement

 

40



--------------------------------------------------------------------------------

provided that such Indebtedness is incurred or assumed concurrently with or
within 180 days after the acquisition thereof,

 

(g) Permitted Subordinated Debt, provided that the aggregate principal amount of
Permitted Subordinated Debt incurred by the Subsidiaries of the Borrower does
not exceed at the time such Permitted Subordinated Debt is incurred 20% of
Consolidated Net Worth (determined as of the end of the most recent fiscal
period for which financial statements have been furnished pursuant to
Section 5.01), and

 

(h) other Indebtedness not to exceed $50,000,000 at any time outstanding.

 

SECTION 6.05. Acquisitions. The Borrower will not make, or permit any of its
Subsidiaries to make, any Acquisition of any Person unless, after giving effect
thereto, the Borrower would be in pro forma compliance with Section 6.09 as of
the most recent fiscal quarter ended for which financial statements have been
delivered.

 

SECTION 6.06. Investments; Loans to Third Parties. The Borrower will not make,
or permit any of its Subsidiaries to make, any (a) Investment in joint ventures
and minority investments in third parties in an aggregate amount in excess of
$50,000,000 at any time outstanding or (b) loans to third parties in an
aggregate amount in excess of $25,000,000 at any time outstanding.

 

SECTION 6.07. Dividends. The Borrower will not declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of capital stock of the
Borrower, or purchase, redeem or otherwise acquire for value (or permit any of
its Subsidiaries to do so) any shares of any class of capital stock of the
Borrower or any warrants, rights or options to acquire any such shares, now or
hereafter outstanding, except that, the Borrower may:

 

(a) declare and make any dividend payment or other distribution payable in
common stock of the Borrower,

 

(b) purchase, redeem or otherwise acquire shares of its common stock or
warrants, rights or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock,

 

(c) declare or pay cash dividends in relation to the American Jobs Creation Act
to the Parent on or before December 31, 2005, and

 

(d) declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash in an amount not to exceed $25,000,000 per
calendar year;

 

provided, notwithstanding the foregoing, any Subsidiary of the Borrower may
declare or pay cash dividends to the Borrower or any other Subsidiary of the
Borrower.

 

SECTION 6.08. Change in Nature of Business. The Borrower will not engage in any
material line of business substantially different from those lines of business
conducted by the

 

Credit Agreement

 

41



--------------------------------------------------------------------------------

Borrower and its Subsidiaries on the date hereof or any business reasonably
related, complementary or ancillary thereto.

 

SECTION 6.09. Certain Financial Covenants.

 

(a) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio to be less than 4.00 to 1 as at the last day of any fiscal quarter ending
after the Effective Date.

 

(b) Consolidated Net Debt to EBITDA Ratio. The Borrower will not permit the
Consolidated Net Debt to EBITDA Ratio to exceed 2.50 to 1 as at the last day of
any fiscal quarter ending after the Effective Date.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more
Business Days;

 

(c) any representation or warranty made or deemed made by the Borrower in this
Agreement or any amendment or modification hereof, or in any certificate
furnished pursuant to this Agreement or any amendment or modification hereof,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) (but only to the extent relating to the
occurrence of a Default under Section 5.03 (with respect to the Borrower’s
existence), Section 5.08 or Article VI), Section 5.03 (with respect to the
Borrower’s existence), Section 5.08 or Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) and such failure shall continue unremedied for a
period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower;

 

Credit Agreement

 

42



--------------------------------------------------------------------------------

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of
Material Financial Obligations, when and as the same shall become due and
payable;

 

(g) any event or condition occurs which results in the acceleration of the
maturity of Material Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than any Excluded
Subsidiary, except for affected Excluded Subsidiaries which, in the aggregate,
have total assets as at the end of the most recently completed fiscal year or
revenues for such fiscal year of more than 10% of the consolidated assets or
consolidated revenues, respectively, of the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
as of the end of, or for, such fiscal year) or its debts, or of a substantial
part of its assets, under any U.S. Federal, U.S. state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any such Subsidiaries or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i) the Borrower or any of its Subsidiaries (other than any Subsidiary excluded
by the parenthetical clause in clause (h) of this Article) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any U.S. Federal, U.S. state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any such Subsidiaries or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Borrower or any of its Subsidiaries (other than any Subsidiary excluded
by the parenthetical clause in clause (h) of this Article) shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed;

 

(l) an ERISA Event shall have occurred since the date of the Plan’s last
certified annual financial statements that, when taken together with all other
ERISA

 

Credit Agreement

 

43



--------------------------------------------------------------------------------

Events that have occurred since such date, could reasonably be expected to
result in a Material Adverse Effect; or

 

(m) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 33-1/3% or more of the outstanding shares
of common stock of the Parent; or, during any period of 15 consecutive calendar
months, individuals who were directors of the Parent on the first day of such
period or directors of the Parent who were not directors on the first day of
such period, if in each case, such director’s nomination for election to the
board of directors of the Parent is recommended by at least a majority of the
directors of the Parent on the first day of such period, shall cease to
constitute a majority of the board of directors of the Parent; or

 

(n) the Parent shall for any reason cease to maintain, directly or indirectly,
legal and beneficial ownership of 100% of the equity interests of the Borrower;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept

 

Credit Agreement

 

44



--------------------------------------------------------------------------------

deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders or all the Lenders, as
applicable, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or all the Lenders,
as applicable, or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Credit Agreement

 

45



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. In addition, the Required Lenders may remove the Administrative Agent
at any time, upon 30 days notice to the Administrative Agent. Upon any such
resignation or removal, the Required Lenders shall have the right, with the
prior written consent of the Borrower (which consent shall not be unreasonably
withheld and shall not be required if an Event of Default exists), to appoint a
successor administrative agent from among the Lenders. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or is removed, then the retiring Administrative Agent’s
resignation or removal shall nonetheless become effective and (1) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired or removed) Administrative Agent and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this paragraph). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, the Joint Lead Arrangers and
Joint Bookrunners, the Syndication Agent and the Documentation Agents listed on
the cover page hereof shall not have any duties or responsibilities under this
Agreement, except in their capacity, if any, as Lenders hereunder.

 

Credit Agreement

 

46



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) (A) Arthur Cox Building, Earlsfort Terrace, Dublin 2, Ireland, Attention of
W. Neil Lovett (Telecopy No: 011-44-1293-552206; Telephone No.:
011-44-1293-527888), with a copy to Todd Schermerhorn (Telecopy No.
(908) 277-8078; Telephone No. (908) 277-8139)

 

and with a copy to:

 

(B) Weverstedehof 10, 3430 BD Nieuwegein, The Netherlands, Attention of Johannes
Grent (Telecopy No.: 31 (30) 60 22 443; Telephone No.: 31 (30) 60 00 570);

 

(ii) if to the Administrative Agent, to it at its address (or telecopy number)
set forth in Schedule V; and

 

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Borrower; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a

 

Credit Agreement

 

47



--------------------------------------------------------------------------------

waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (except as
otherwise provided in Section 6.02); provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change paragraph
(c) or (d) of Section 2.15 without the consent of each Lender affected thereby,
or (v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of no more than one counsel for
the Administrative Agent, and one counsel for the Lenders (unless representation
of any Lender by such counsel would be inappropriate due to actual or potential
conflicts of interest between such Lender and any other Lender(s), in which case
such Lender shall have the right to employ separate counsel, at the Borrower’s
expense), in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the

 

Credit Agreement

 

48



--------------------------------------------------------------------------------

consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

Credit Agreement

 

49



--------------------------------------------------------------------------------

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (unless
such assignment is to an assignee that would require the Borrower to become
subject to withholding tax liabilities or increased costs as contemplated by
Sections 2.12 and 2.14)) or, if an Event of Default under clause (a) or (b) of
Article VII (with respect to principal, interest or fees payable hereunder only)
or an Event of Default with respect to the Borrower under clause (h) or (i) of
Article VII has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent;

 

provided, the withholding of consent by the Borrower shall be deemed not to be
unreasonable if such assignment is to an assignee that would require the
Borrower to become subject to withholding tax liabilities or increased costs as
contemplated by Sections 2.12 and 2.14.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a) or (b) of Article VII (with respect to principal, interest or fees payable
hereunder only) or an Event of Default with respect to the Borrower under clause
(h) or (i) of Article VII has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of as set forth on Schedule VI from the assignor or
assignee; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer

 

Credit Agreement

 

50



--------------------------------------------------------------------------------

by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) Participations. (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.15(d) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant

 

Credit Agreement

 

51



--------------------------------------------------------------------------------

is made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e) as though it were a Lender.

 

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Credit Agreement

 

52



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing under clause (a) or (b) of Article VII, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower then due and payable
under this Agreement held by such Lender. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Service of Process. The Borrower irrevocably consents to service of process
in the manner provided for notices in Section 9.01(a). Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Credit Agreement

 

53



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Parent, the Borrower or any of their respective Subsidiaries;
provided that should disclosure of any such confidential information be required
or necessary by virtue of clause (c) of this sentence, to the extent permitted
by law, any relevant Lender shall promptly notify the Borrower of same so as to
allow the Borrower to seek a protective order or to take any other appropriate
action; provided, further, that no Lender shall be required to delay compliance
with any request by any regulatory authority to disclose any such information so
as to allow the Borrower to effect any such action. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Credit Agreement

 

54



--------------------------------------------------------------------------------

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

SECTION 9.14. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures in the relevant jurisdiction the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

Credit Agreement

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BARD SHANNON LIMITED

By    

       

Name:

   

Title:

   

By    

       

Name:

       

Title:

   

 

Credit Agreement

 

56



--------------------------------------------------------------------------------

LENDERS

BANK OF AMERICA, N.A.,
individually and as Administrative Agent

By        

Name:

       

Title:

 

Vice President

JPMORGAN CHASE BANK, N.A.

By        

Name:

       

Title:

   

BARCLAYS BANK PLC

By        

Name:

       

Title:

   

HSBC BANK USA, NATIONAL ASSOCIATION

By        

Name:

       

Title:

   

WACHOVIA BANK, NATIONAL ASSOCIATION

By        

Name:

       

Title:

   

SUNTRUST BANK

By        

Name:

       

Title:

   

 

Credit Agreement

 

57



--------------------------------------------------------------------------------

PNC BANK, N.A.

By        

Name:

       

Title:

   

KEYBANK NATIONAL ASSOCIATION

By        

Name:

       

Title:

   

ROYAL BANK OF SCOTLAND PLC

By        

Name:

       

Title:

    THE BANK OF TOKYO MITSUBISHI TRUST COMPANY By        

Name:

       

Title:

   

 

Credit Agreement

 

58